Citation Nr: 0630907	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  01-091 62A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for bilateral foot 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	to be determined


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran had active military service from March 1965 to 
March 1968, and from November 1973 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2006 Memorandum 
Decision, (with Judgment issued in February 2006) the Court 
vacated the portion of a March 2004 Board decision that 
denied a rating in excess of 30 percent for a bilateral foot 
disability, and remanded this matter for readjudication 
consistent with that decision.

This case was previously before the Board on appeal from a 
May  2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, which, in 
pertinent part, denied a claim for an increased rating for 
bilateral marked metatarsalgia with callosities and 
congenital heel deformity, left foot, thereby continuing the 
30 percent rating then in effect.

The veteran moved to New Mexico and his claim is now under 
the jurisdiction of the Albuquerque RO.

The Board notes that the Court also addressed other issues in 
its February 2006 Memorandum Decision.  By this decision, the 
Court affirmed the Board's determination denying entitlement 
to an increased rating for left ankle disability.  The Court 
also dismissed an appeal concerning extraschedular 
consideration for lack of jurisdiction.  The Court determined 
that it did not have jurisdiction because that claim was not 
yet the subject of a final Board decision.  The Board notes 
here that the extraschedular issue was remanded to the RO in 
January 2006 for readjudication, and has not yet been 
returned to the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Initially, as noted on the cover page of this document, there 
is some question as to whether the veteran is currently 
represented in this matter.  While the veteran failed to 
reply within the requested 30-day period following receipt of 
a May 2006 letter from VA informing him that his private 
attorney was retiring, he did submit a July 2006 document 
that contained a hand-written note indicating that his case 
is being handled by the Disabled American Veterans.  The file 
contains no VA Form 21-22 appointing the DAV as the veteran's 
representative.  The RO should send the veteran this form 
with appropriate instructions to enable to him to obtain his 
desired representative.  

In the February 2006 memorandum decision, the Court 
determined that a remand was necessary in order to ensure 
that the veteran is given a medical examination that provides 
findings needed to consider the requirements of 38 C.F.R. 
§§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  Under 
38 C.F.R. § 4.40, the examination on which ratings are based 
must adequately portray the functional loss.

However, where "the appellant is already receiving the 
maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca (functional 
impairment due to pain must be equated to loss of motion) is 
not required, and thus a remand for a new examination to 
address this question is not required.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 
1997).

In a March 1978 rating decision, the RO granted service 
connection for left and right foot disabilities.  The RO 
assigned the left and right foot disabilities separate 
ratings under Diagnostic Code 5284-5283, of 30 and 20 
percent, reflecting severe and moderately severe conditions, 
respectively.  See 38 C.F.R. § 4.72, Diagnostic Codes 5283, 
5284.  This resulted in a combined rating of 50 percent.  

In a March 1980 rating decision, the RO corrected an error in 
the 1978 decision, deducting 10 percent from each disability 
to reflect preexisting foot conditions bilaterally.  This 
effectively resulted in final ratings of 20 and 10 percent 
for the left and right foot disorders.  On this basis, in the 
March 1980 decision the RO assigned a 30 percent rating for 
the bilateral foot disability designated as marked 
metatarsalgia with callosities bilateral and congenital heel 
deformity left foot, under 38 C.F.R. § 4.72, Diagnostic Code 
5299-5278.  That rating has remained in effect since then.  

Under Diagnostic Code 5284, a higher combined rating is 
assignable for the veteran's bilateral foot disability since 
if the condition of both feet were determined to be severe, a 
separate rating of 30 percent would be assignable for each 
under that code.  After accounting for a 10 percent deduction 
for each for their preexisting conditions, a 20 percent 
rating would be assignable for each.  See 38 C.F.R. § 4.22.  
This would translate to a 40 percent combined disability 
rating for the bilateral foot disability.  See 38 C.F.R. 
§§ 4.25, 4.26.  

Therefore, the veteran is not receiving the maximum schedular 
rating assignable under pertinent diagnostic codes for his 
marked metatarsalgia with callosities bilateral and 
congenital heel deformity left foot.  Thus, consideration of 
functional loss due to pain is appropriate.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).
  
Review of the claims file shows that the veteran has 
undergone VA examination of his bilateral foot disability 
multiple times between 1998 and August 2003.  However, review 
of the findings from these VA examinations show that these 
examination reports contain insufficient information for 
consideration of the provisions of 38 C.F.R.§§ 4.40 and 4.45 
as required by the decision of the United States Court of 
Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, to ensure that the duty to assist has been met, 
the Board finds that after obtaining any additional relevant 
records outstanding, it is necessary for VA to afford the 
veteran an examination for the purpose of determining the 
severity of the veteran's marked metatarsalgia with 
callosities bilateral and congenital heel deformity left 
foot.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Prior to any examination, all outstanding pertinent records 
should be obtained.  This includes any records on file with 
the Social Security Administration (SSA).  The Court has made 
it abundantly clear that the records concerning awards of 
Social Security disability benefits are relevant and must be 
obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  The 
RO should contact the SSA and attempt to obtain copies of any 
decision regarding disability benefits as well as any medical 
evidence used in reaching that decision.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  While the 
Court made no determination as to whether VA adequately 
complied with the duty to notify and assist as required under 
the VCAA, the Board notes that recent pertinent caselaw has 
provided additional guidance as to the exact nature and 
extent of these duties.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and see also Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006).  The RO should take this 
opportunity to ensure such compliance, especially in light of 
recent pertinent caselaw.     

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a new VA Form 
21-22 with appropriate instructions to 
enable to him to obtain his desired 
representative.  If the veteran completes 
and returns this form, the RO should ensure 
that any38 U.S.C.A. §  named representative 
has had an opportunity to review the claims 
file to submit any statement or argument on 
the appeal.

2.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim, which provides 
the notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent caselaw.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005); See also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006), and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

3.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for his bilateral 
foot disability since August 2003.  The RO 
should request copies of any private or VA 
medical records of treatment for the 
bilateral foot disability for that period 
from all sources identified, which are not 
of record.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as well 
as the medical records relied upon 
concerning that claim.

5.  Thereafter, the RO should schedule the 
veteran for VA examination by an 
appropriate specialist to determine the 
severity of the veteran's marked 
metatarsalgia with callosities bilateral 
and congenital heel deformity left foot.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examination should include range of 
motion testing pertinent to the bilateral 
foot disability, and all ranges of motion 
should be reported in degrees.  Symptoms 
such as pain, stiffness, or aching in the 
area of the part affected should be noted, 
as well as other pertinent findings.  
The presence of objective evidence of 
pain, excess fatigability, incoordination, 
and weakness associated with the bilateral 
foot disability should be noted, as should 
any additional disability due to these 
factors.

The examiner is asked to render opinions 
regarding each foot, as to whether there 
is:

(a)  residual weakness, pain or limitation 
of motion, and if so, opine as to the 
extent of severity of the residual 
weakness, pain or limitation of motion;

(b)  ankylosis of the affected joint(s), 
and if so, describe the nature of the 
ankylosis in terms of angle in degrees at 
which the joint is ankylosed; 

(c)  whether pain could significantly 
limit functional ability during flare-ups 
or when the left and/or right foot is used 
repeatedly over time.  This determination 
should, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.

6.  The RO must ensure that all 
instructions ordered here are undertaken.  
If not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Additionally, the RO should conduct any 
additional development deemed appropriate.

7.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate the 
issue involving entitlement to an increased 
rating for bilateral foot disability.  If 
any benefit sought remains denied, the 
veteran and his representative (if he 
designates one) should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures and with the mandates of the February 
2006 Court Memorandum Decision.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DENNIS F. CHIAPPETTA, JR
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

